                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

People Of The State Of Illinois
                                       Plaintiff,
v.                                                      Case No.: 1:18−cv−07727
                                                        Honorable Edmond E. Chang
Byia Bruce
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 10, 2018:


        MINUTE entry before the Honorable Edmond E. Chang: Motion hearing held on
Respondent's motion to dismiss [7]. The AUSA reported that Bruce's counsel
acknowledged that the subpoena/order to the Social Security Administration should be
quashed, and that counsel will be using other means to obtain the records. The subpoena
and state court order directed at the SSA is quashed. The motion to dismiss [7] is granted
for lack of subject matter jurisdiction. Civil case terminated. Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
